Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Claim 1, the limitations “a rack comprising a plurality of standard slots for computing devices, wherein the rack comprises a plurality of rack rails configured to separate two or more of the plurality of standard slots; a shelf module mounted in the rack and coupled to at least one standard slot of the plurality of standard slots” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. In the previous office action, Examiner clearly required Applicant to further clarify the objections of the claims. Applicant failed to respond in the response filed on 9/24/21. In 
In Claim 8, the limitations “in at least one standard slot of a rack comprising a plurality of standard slots, wherein the chassis is configured to occupy the first shelf slot of the shelf module, wherein the chassis is configured to occupy the at least one standard slot” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. In the previous office action, Examiner clearly required Applicant to further clarify the objections of the claims. Applicant failed to respond in the response filed on 9/24/21. In addition, the newly added limitations are also not supported by the drawing. For the purpose of examination, the limitation will be considered to read “any rack structure with any slots”.
In Claim 18, the limitations “at least one standard slot of a rack comprising a plurality of standard slots, wherein the chassis is configured to occupy the first shelf slot of shelf module, wherein the chassis is configured to occupy the at least one standard slot” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. In the previous office action, Examiner clearly required Applicant to further clarify the objections of the claims. Applicant failed to respond in the response filed on 9/24/21. In addition, the newly added limitations are also not supported by the drawing. For the purpose of examination, the limitation will be considered to read “any rack structure with any slots”.
In Claim 4, the limitations “a third computing device and a fourth computing device of the plurality of computing devices are arranged side by side with respect to the first computing device and the second computing device in the shelf module” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. For the purpose of examination, the limitation will be considered to read “any rack structure with any slots and any computing devices”.
In Claim 6, the limitations “at least one of the plurality of rack rails is configured to support the shelf module in the at least one standard slot, and wherein the one or more shelf of support rails are configured to support the plurality of computing devices” are unclear since neither the written description 

Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the limitations, rejected under 35 U.S.C. 112, (see above rejections and the listed limitations), and/or the claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11, 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yanagida (US Pub: 20020134531) in view of Briggs (US 20050162836), Perez (US: 20120079858). (see also the 112 rejections and/or objection)
With regard claim 1, Yanagida teaches: A computing system (abstract, fig 1-13), comprising: a rack comprising a plurality of standard slots for computing devices (at least fig 1, multiple slots for the structure receiving 32, 33, 25 etc.; paragraph [35]-[42]; at least fig 1 shows multiple opening/channel to receive device with housing, Example the opening on top of the rack on Fig 1, Examiner consider as one of a plurality of stand standard slots; each slot can receive one device housing; see also the following modification); wherein the rack comprises a plurality of rack rails (at least fig 2, Examiner consider the structure engages to the rack to hold the devices 32/34 is the rack rails) configured to separate two or more of the plurality of standard slots; a shelf module (at least fig 2, fig 7, see also fig 1) mounted in the rack (at least fig 1-3) and coupled to at least one standard slot of the a plurality of standard slots, the shelf module comprising a plurality of shelf slots configured to receive two or more computing devices (at least fig 2, fig 7, see also fig 1) within the standard slot; a plurality of computing devices coupled to the shelf module (at least fig 2, fig 7, 32 on each side; paragraph [43]-[52]) within the at least one standard slot, wherein a first shelf slot of the plurality of shelf slots is configured to receive a first computing device of the plurality of computing devices (at least fig 2, fig 7, any 32), wherein a second shelf slot of the plurality of shelf slots is configured to receive a second computing device of the plurality of computing 
Yanagida lacks teaching (as a whole structure): a plurality of shelf slots configured to receive two or more computing devices within the at least one standard slot in a vertical arrangement, wherein individual ones of the plurality of shelf slots are separated by one or more support rails; 
each computing device of the plurality of the computing devices having a height that is greater than one rack unit and less than or equal to 1.5 rack-units; wherein a combined height of the first computing device in the first shelf slot and the second computing device in the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space; second computing device of the plurality of computing devices (as discussed at least fig 2, fig 7, any other 32) above or below the first computing device in the shelf module. 
Examiner’s note: Applicant argued Yanagida’s drawings did not show the detail about how the “standard slots” are divided or the detail sliding rail on the side wall. 
As discussed in the previous office action and the interview held on 5/4/21, Applicant’s attorney (Robert Kowert) argued that cited arts failed to show any physical structure to define the “slot”. However, Applicant’s SPEC/drawings also failed to show any physical structure to define the “slot”. (In fact, Applicant’s attorney also can’t indicate “any physical structure” to define the slot) Therefore, Examiner objected the claim limitations and require Applicant to further clarify 
Briggs teaches: teaches a system (abstract; fig 1-22) comprising: the shelf module (at least the shelf module shown in fig 1-5) is configured to receive a device/module of the plurality of devices above or below the first device/module (see fig 2-5; receive the device/module ); and the plurality of shelf slots are separated by one or more support rails (at least fig 2-3, various horizontal members connect to the side wall to support the module/device to slide in/out; Examiner consider as support rails). Examiner’s note: Briggs teaches using side by side and vertical arrangement of the computing devices. In addition, Birggs also teaches using support rail connects to the side wall to support the housing while the device is pushing/pulling in and out in the slot. In addition, Briggs also teaches a structure (see fig 17-19) for the standard slot (Examiner consider the discussed structure allow user to fix the 1701 on a plurality of fixed holes to fit within a standard rack mount configuration which define standard slots).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the vertical arrangement of the device/module; and sliding rails on the side wall to form standard slots) and modify to previous discussed structure (modify Yanagida’s existing side by side arrangement and add the vertical arrangement as disclosed; including the modification of support rails to form the standard slots on the side walls of the rack) so as to have (Yanagida in view of Briggs): a plurality of shelf slots configured to receive two or more computing devices within the standard slot in a vertical arrangement (discussed in Briggs), wherein the plurality of above or below (modified by Briggs) the first computing device in the shelf module
The motivation to modify the previous discussed structure with the current feature is to receive more devices and/or improve the device installation.
Yanagida in view of Briggs lacks teaching: each computing device of the plurality of the computing devices having a height that is greater than one rack unit and less than or equal to 1.5 rack-units; wherein a combined height of the first computing device in the first shelf slot and the second computing device in the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space.
Perez teaches a computing devices comprising: a size-adjustable housing (see fig 1 to 10; see also paragraph [22]-[33]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (size-adjustable housing in different directions) and modify to previous discussed structure (to have adjustable housing and also adjust the size of the associate shelf slot and associate rack sizes shown in the fig 1) so as to have (Yanagida in view of Briggs and Perez): each computing device of the plurality of the computing devices having a height that is greater than one rack unit and less than or equal to 1.5 rack-units (adjust by Perez’s height adjustment); wherein a combined height of the first computing device in the first shelf slot and the second computing device in the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space (adjust by Perez’s housing adjustment). 

Examiner’s Note (based on existing SFF standard as discussed in the previous non-final office action): based on the discussion, there is about 0.625 inches can be arranged for housing and the gap for air flow (between hard disk drives and/or housing). Two HDDs (46F) is with height of 1U. Therefore, the chassis gap (substrate two HDDs) is: 1U (1.75 inches) – 0.59x2 (inches) = 0.57 inch (0.326U). Based on SFF standard specifications (SFF-8300), the height of 3.5-inch hard disk drive is about (or less) 1-inch. Therefore, with two 3.5-inch hard disk drives stack together, the total height will be about 1.14U without any air gap.
With regard claim 8, Yanagida teaches: A computing device (abstract, fig 1-13), comprising: a chassis (at least fig 2, fig 7, chassis for 32) configured to be coupled to a first shelf slot of a shelf module (at least fig 2, fig 7) in at least one standard slot of a rack comprising a plurality of standard slots (see objection; fig 1; at least fig 1 shows multiple opening/channel to receive device with housing, Examiner consider as a plurality of stand standard slots; each slot can receive one device housing; see also the following modification), wherein the chassis is configured to occupy the first shelf slot of the shelf module, wherein the chassis is configured to occupy the at least one standard slot (at least fig 1-3; see also the claim 1 rejection) and wherein the chassis is configured to be separately removable from other computing devices in the shelf module (at least fig 7; see also fig 8-9), a circuit board assembly (fig 10 board assembly with HDD, RAM etc.) coupled to the chassis; a processor (fig 10, 63a, 63b) coupled to the circuit board assembly; a plurality of storage devices (at least fig 10-11, 80) within the chassis. 
within the standard slot vertically with respect to the chassis, and wherein a combined height of the first shelf slot and the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space.
Briggs teaches a system comprising: a second shelf slot of the shelf module separated from the shelf slot by at least one support rail is configured to receive a second device/module vertically with respect to the chassis (at least fig 2-3, various horizontal members connect to the side wall to support the module/device to slide in/out; Examiner consider as support rails). Examiner’s note: Briggs teaches using side by side and vertical arrangement of the computing devices. In addition, Birggs also teaches using support rail connects to the side wall to support the housing while the device is pushing/pulling in and out in the slot. In addition, Briggs also teaches a structure (see fig 17-19) for the standard slot (Examiner consider the discussed structure allow user to fix the 1701 on a plurality of fixed holes to fit within a standard rack mount configuration which define standard slots).
Examiner’s note: Briggs teaches using side by side and vertical arrangement of the devices. In addition, Briggs also teaches using support rail connects the side wall to support the housing while the device is pushing/pulling in and out in the slot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the vertical arrangement of the computing device; and support rails connect to the side walls for 
The motivation to modify the previous discussed structure with the current feature is to receive more devices and/or improve the device installation.
Yanagida in view of Briggs lacks teaching: wherein the chassis has a height of at least one-half of the first shelf slot, wherein the height of the chassis is greater than one rack-unit and less than or equal to 1.5 rack- units, and wherein a combined height of the first shelf slot and the second shelf slot is greater than 2 rack-units and less than or equal to 3 rack-units of vertical space.
Perez teaches a computing devices comprising: a size-adjustable housing (see fig 1 to 10; see also paragraph [22]-[33]) on different directions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature 
Examiner’s Note (based on existing SFF standard as discussed in the previous non-final office action): based on the discussion, there is about 0.625 inches can be arranged for housing and the gap for air flow (between hard disk drives and/or housing). Two HDDs (46F) is with height of 1U. Therefore, the chassis gap (substrate two HDDs) is: 1U (1.75 inches) – 0.59x2 (inches) = 0.57 inch (0.326U). Based on SFF standard specifications (SFF-8300), the height of 3.5-inch hard disk drive is about (or less) 1-inch. Therefore, with two 3.5-inch hard disk drives stack together, the total height will be about 1.14U without any air gap.
With regard claim 18, Yanagida teaches: A computer device assembly (abstract, fig 1-13), comprising: a chassis (at least fig 2, fig 7, chassis for 32) configured to receive: a circuit board assembly (fig 10 board assembly with HDD, RAM etc.); and a plurality of storage devices (at least fig 10-11, 80) within the chassis; and a mounting portion (at least fig 2, fig 7, the mounting portion configurable to couple the chassis in a first shelf slot of a shelf module) at least one standard slot of a rack comprising a plurality of standard slots (at least fig 1; at least fig 1 shows multiple opening/channel to receive device with housing, Examiner consider as a plurality of stand standard slots; each slot can receive one device housing; see also the following modification), wherein the chassis is configured to occupy the first shelf slot of shelf module (at least fig 2, fig 7), wherein the chassis is configured to occupy the at least one standard slot (at least fig 1-3) wherein the chassis is configured to be separately removable from other computing devices in the shelf module (at least fig 7-9), and wherein at least a portion of a width of the shelf module is configured to receive at least a portion of a third computing device (at least fig 7)
Yanagida lacks teaching: wherein a second shelf slot of the shelf module is configured to couple to a second computing device vertically with respect to the chassis, wherein the chassis is configured to couple into the shelf module such that at least 0.5U of height of the second shelf slot of the shelf module is configured to receive the second computing device above or below the chassis, wherein the first and second slots are separated by one or more support rails, wherein a combined height of chassis in the first shelf slot and the second computing device in the second shelf slot is greater than 2 rack- units and less than or equal to 3 rack-units of vertical space.
Briggs teaches a system comprising: a second shelf slot of the shelf module is configured to couple to a second device vertically, or “above or below”, with respect to the chassis (see fig 2, fig 3). 
Examiner’s note: Briggs teaches using side by side and vertical arrangement of the computing devices. In addition, Briggs also teaches using support rail connects to the side wall to support the housing while the device is pushing/pulling in and out in the slot.
at least 0.5U of height of the second shelf slot of the shelf module is configured to receive the second computing device above or below the chassis (modified by Lin’s vertical arrangement), wherein the first and second slots are separated by one or more support rails (modified by Briggs’s support rail).
Yanagida in view of Briggs lacks teaching: at least 0.5U of height of the second shelf slot of the shelf module is configured to receive the second computing device above or below the chassis; wherein a combined height of chassis in the first shelf slot and the second computing device in the second shelf slot is greater than 2 rack- units and less than or equal to 3 rack-units of vertical space.
Perez teaches a computing devices comprising: a size-adjustable housing (see fig 1 to 10; see also paragraph [22]-[33]) in different directions.

 The motivation to modify the previous discussed structure with the current feature is to further fit different model with different internal components (different size of HDD or different number of HDD) of the modified structure (computing devices).  
Examiner’s Note (based on existing SFF standard as discussed in the previous non-final office action): based on the discussion, there is about 0.625 inches can be arranged for housing and the gap for air flow (between hard disk drives and/or housing). Two HDDs (46F) is with height of 1U. Therefore, the chassis gap (substrate two HDDs) is: 1U (1.75 inches) – 0.59x2 (inches) = 0.57 inch (0.326U). Based on SFF standard specifications (SFF-8300), the height of 3.5-inch hard disk drive is about (or less) 1-inch. Therefore, with two 3.5-inch hard disk drives stack together, the total height will be about 1.14U without any air gap.
With regard claim 2, modified primary further teaches: the first computing devices and the second computing device are arranged vertically one over another in a ratio of 2 computing 
With regard claim 3, modified Yanagida further discloses wherein the plurality of storage devices in at least one of the plurality of half-width computing devices comprises at least one stack (fig 10, 80) of two hard disk drives. The primary art lacks specifically disclosed 3.5 inch HDD. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include the 3.5 inch HDD and modify to previous discussed structure so as to further support the know size of the HDD for the modified structure. 
With regard claim 4 (see 112 rejection), modified Yanagida lacks teaching: a third computing device and a fourth computing device of the plurality of computing devices are arranged side by side with respect to the first computing device and the second computing device in the shelf module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (a third computing device and a fourth computing device of the plurality of computing devices are arranged side by side with respect to the first computing device and the second computing device in the shelf module) since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation to modify the previous discussed structure with the current feature is to provide more computing devices. 
With regard claim 5, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the shelf module has a height of 3 rack units. Perez teaches a computing devices comprising: a size-adjustable housing (see fig 1 to 10; see also paragraph [22]-[33]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (adjustable housing) and modify to previous discussed structure so as to have: the shelf module has a height of 3 rack units (by adjusting the size of the housing). The motivation to modify the previous discussed structure with the current feature is to further improve the flexibility of the modified structure. 
With regard claim 6, modified Yanagida further discloses at least one of the plurality of rack rails is configured to support the shelf module in the at least one standard slot (at least fig 1-3), and wherein the one or more shelf of support rails are configured to support the plurality of computing devices (at least fig 1-3).
With regard claim 7, modified Yanagida further discloses an air moving device (at least fig 9 to fig 11) configured to move air across heat producing components included in the plurality of computing devices.
With regard claim 9, modified Yanagida further discloses wherein the chassis has a width that is not more than one-half a width of a standard rack slot. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the features (discussed in claim 8 for adjustable housing in 2 dimension; and adjustable fasteners sliding on the slot) and modify to previous discussed structure so as to have: the computing device has a height more than 1 U and not more than 1.5U, and wherein the chassis has a width that is not more than one-half a width of a standard rack slot. The 
With regard claims 10, 20, Yanagida further discloses the plurality of storage devices comprises a stack of two or more hard disk drives mounted on the chassis to the rear of the processor (fig 10, the rear of processor 63a, 63b); and the plurality of storage devices comprises a stack of two or more 3.5 inch hard disk drives. The primary art lacks specifically disclosed 3.5 inch HDD. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include the 3.5 inch HDD and modify to previous discussed structure so as to further support the know size of the HDD for the modified structure. 
With regard claim 11, modified Yanagida further discloses a row (fig 10, the row of hard disk drive 80) of hard disk drives coupled to the chassis, wherein the plurality of storage devices comprises a stack of two or more hard disk drives included in the row (fig 10, the row of hard disk drive 80). Note that a mere adding more stack/row/column of hard disk drives is generally recognized as being within the level of ordinary skill in the art. The primary art lacks specifically disclosed 3.5 inch HDD. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include the 3.5 inch HDD and modify to previous discussed structure so as to further support the know size of the HDD for the modified structure. 
With regard claim 17, modified Yanagida further discloses a fan (fig 10, 75) coupled to the chassis, wherein the fan is configured to move air across heat producing components of the computing device (see also fig 10).
With regard claim 19, modified Yanagida further discloses the chassis assembly has a height of more than 1U and not more than 1.5U (see claim 18 discussion). It would have been obvious to one of .
Claims 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yanagida (US Pub: 20020134531) in view of Briggs (US 20050162836), Perez (US: 20120079858) and further in view of Blaalid (US Pub: 20060250766).
With regard claim 13, the structure discussed in the preceding claim disclosed all the subject matter except for the plurality of storage devices comprises a stack of two or more 3.5 inch hard disk drives coupled to the chassis with a length of the 3.5 inch hard disk drives (3.5 inch hard disk drives already disclosed as discussed previously) running perpendicular to a length of the half-width computing device.
Blaalid discloses computing device comprising: storage drives (fig 7, 400-402) is coupled to the chassis with the length of the storage drives running in perpendicular to the length of the computing device (see fig 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the storage drives orientation as taught by Blaalid so as to increase more space between the hard disk drives and the processor heat sink and remove more heat by creating more air flow. Note that changing the orientation of the disk drives is mere a design choice.
Claims 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yanagida (US Pub: 20020134531) in view of Briggs (US 20050162836), Perez (US: 20120079858) and further in view of Grice (US: 20120303940).
With regard claim 14, modified Yanagida further discloses another processor (fig 10, 63a or 63b), wherein the processor and the other processor are coupled to the circuit board assembly (fig 1), wherein the processor and the other processor are staggered across a width (fig 10, the width portion where the processors staggered acress) of the computing device.
Modified Yanagida lacks teaching: at least two rows of DIMMs are staggered across the width of the computing device in a complementary fashion to the staggered processors.
Grice teaches: at least two rows of DIMMs (fig 4, 406) are staggered across the width of the computing device in a complementary fashion to the staggered processors (fig 4, 404, 402).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the DIMMs as memory module. The motivation to modify Yanagida with the DIMMs is to follow the standard and reduce the cost.
Claims 12, 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yanagida (US Pub: 20020134531) in view of Lin (US: 20100271766), Perez (US: 20120079858) and Hidaka (US Pub: 20050257232; note as Hidaka2).
With regard claim 12, the structure discussed in the preceding claim disclosed all the subject matter except for an arrangement of a plurality of rows of hard disk drives devices and a plurality of columns of hard disk drives, wherein the plurality of storage devices comprises a stack of two or more hard disk drives included in at least one of the plurality of rows. Cited arts lacks teaching: an arrangement of a plurality of rows of hard disk drives devices and a plurality of columns of hard disk drives, wherein the stack is included in at least one of the plurality of rows; and the size of the HDD is 3.5 inch.
Hidaka2 discloses an arrangement of a plurality of rows (fig 3) of hard disk drives devices and a plurality of columns (fig 3) of hard disk drives, wherein the stack is included in at least one of the plurality of rows (see fig 3); and the size of the HDD is 3.5 inch (paragraph [5]-[9]). It would have been 
With regard claim 15, modified Yanagida lacks teaching: a power supply unit coupled to the chassis, wherein the power supply is configured to supply power to the processor or to at least one of the plurality of storage devices.
Hidaka2 further discloses one or more power supply units (fig 3, 50 and/or 52) coupled to the chassis. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the power supply units as taught by Hidaka2 so as to have at least one of the power supply units is configured to supply power to at least one of the processors or to at least one of the 3.5 inch hard disk drives (Hidaka2’s paragraph [0055]). The motivation to included power supply units into Yanagida in view of Hidaka2 is to provide power for the hard disk drives system. 
With regard claim 16, modified Yanagida lacks teaching: a power distribution board coupled to the chassis, wherein the power distribution board is configured to supply power to the processor or to at least one of the plurality of storage devices. Hidaka2 further discloses a power distribution board (fig 4, 38 or distribution board inside power supply unit 50, 52 to convert input power 68/70 to HDD power and distribute to HDD). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the power distribution board as taught by Hidaka2 so as to couple to the half-width chassis (discussed in Yanagida in view of Hidaka2), wherein at least one of the power distribution boards is configured to supply power to at least one of the processors or to at least one of the 3.5 inch hard disk drives (Hidaka2’s paragraph [0055]; the size of hard disk drives are discussed in preceding claims). The motivation to included power distribution board into Yanagida in view of Hidaka2 is to convert input power 68/70 to HDD power and distribute to the hard disk drives system, so that provide power to the hard disk drives and computing system.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “The cited portions of Yanagida fail to teach or suggest a rack comprising a plurality of standard slots for computing devices, wherein the rack comprises a plurality of rack rails configured to separate two or more of the plurality of standard slots.” (pages 7-9).
Examiner’s Answer: the Examiner respectfully disagrees and notes that: 
a) first of all, the new amended claims are rejected under 112 (see above rejections)
b) Applicant failed to further clarify the claim objections as discussed in the previous office action.
In this case, Yanagida teaches: A computing system (abstract, fig 1-13), comprising: a rack comprising a plurality of standard slots for computing devices (at least fig 1, multiple slots for the structure receiving 32, 33, 25 etc.; paragraph [35]-[42]; at least fig 1 shows multiple opening/channel to receive device with housing, Example the opening on top of the rack on Fig 1, Examiner consider as one of a plurality of stand standard slots; each slot can receive one device housing; see also the following modification); wherein the rack comprises a plurality of rack rails (at least fig 2, Examiner consider the structure engages to the rack to hold the devices 32/34 is the rack rails) configured to separate two or more of the plurality of standard slots; a shelf module (at least fig 2, fig 7, see also fig 1) mounted in the rack (at least fig 1-3) and coupled to at least one standard slot of the a plurality of standard slots, the shelf module comprising a plurality of shelf slots configured to receive two or more computing devices (at least fig 2, fig 7, see also fig 1) within the standard slot; a plurality of computing devices coupled to the shelf module (at least fig 2, fig 7, 32 on each side; paragraph [43]-[52]) within the at least 
With respect to the Applicants’ remarks that, “For at least these reasons, the cited portions of Yanagida, Briggs and Perez fail to teach or suggest Applicant's claim 18. Accordingly, Applicants respectfully request withdrawal of the 35 U.S.C. § 103 rejection of claim 18.” (pages 8 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that: 
a) first of all, the new amended claims are rejected under 112 (see above rejections)
b) Applicant failed to further clarify the claim objections as discussed in the previous office action.
In this case, Yanagida teaches: A computing system (abstract, fig 1-13), comprising: a rack comprising a plurality of standard slots for computing devices (at least fig 1, multiple slots for the structure receiving 32, 33, 25 etc.; paragraph [35]-[42]; at least fig 1 shows multiple opening/channel to receive device with housing, Example the opening on top of the rack on Fig 1, Examiner consider as one of a plurality of stand standard slots; each slot can receive one 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.